The Honorable M. James Moritz      Opini&n No. H-790
Secretary-Treasurer
Texas State Board of Dental        Re: Authority of the
     Examiners                     Dental Laboratory Advisory
710 Southwest Tower                Board.
7th L Brazos Streets
Austin, Texas 78701
Dear Doctor Moritz:
          You have requested our opinion regarding the
authority of the Dental Laboratory Advisory Board. Specifi-
cally, you ask:
          1. Whether the Dental Laboratory Advisory
          Board may call meetings on its own initia-
          tive.
          2. Whether the Dental Laboratory Advisory
          Board may incur expenses without the prior
          approval of the Texas State Board~of Dental
          Examiners.
          3: Whether the authority of the Dental
          Laboratory Advisory Board is "advisory*
          in nature.
          4. Whether the Texas State Board of
          Dental Examiners is obliged to follow the
          recommendations of the Dental Laboratory
          Advisory Board with regard to matters
          within the latter's statutory authority.
     The Dental Laboratory Advisory Board was created by the
Legislature in 1973. Its enabling statute provides in part:




                         p. 3328
The Honorable M. James Merits - page 2 (H-790)


         The Dental Laboratory Advisory Board
         shall advise the Texas State Board
         of Dental Examiners on all matters
         concerning dental laboratories and dental
         technicians; and the Texas State Board
         of Dental Examiners shall refer to the
         Dental Laboratory Advisory Board all
         matters concerning rules, fees, registration
         and all other matters affecting dental
         laboratories and dental technicians  for
         the Advisory Board's‘study and recommendations
         thereon and such Advisory Board shall
         forward its recommendations, witbin ~a
         reasonable time, to the Texas State
         Board of Dental Examiners for its action
         upon such recommendations; and, if the
         majority of the members of the Texas
         State~Board of Dental Examiners shall
         concur with the recommendations of'the
         Dental Laboratory Advisory Board, then
         the rules, regulations or changes therein
         pertaining to dental laboratories and
         dental technicians shall be put into
         effect by the Texas State Board of
         ,Dental Examiners as part of its rules
         and regulations- The members of the
         Dental Laboratory Advisory Board shall
         be en'titledto receive the same per diem
         payable~to the members of the Texas
         State Board of Dental Examiners plus
         such travel and other expenses as are
          incurred in the attendance of meetings
         of such Board. No practicing dentist
         shall be'a member of the Dental Labora-
         tory Advisory Board. V.T.C.S. art. 455X(6)(b).
     By requiring the Dental Laboratory Advisory Board to
"advise the Texas State Board of Dental Examiners on sll
matters concerning dental laboratories and dental techni-
cians," the ,statuteclearly contemplates that the Dental
Laboratory Advisory Board should hold meetings. In addition,




                          p. 3329
The Honorable M. James Moritz - page 3 (H-790)


a subsequent portion of the statute provides a per diem
allowance and reimbursement of other expenses to Board
members while "in the attendance of meetings." The Dents1
Laboratory Advisory Board, however, is not granted the power
to adopt any rules or regulations, although such authority is
expressly conferred upon the Board of Dental Examiners by
article 45518, V.T.C.S.
     Since the authority to call meetings is a necessary
adjunct of the power to hold such meetings, we believe that
the Dental Laboratory Advisory Board is authorized to call
meetings on its own initiative. As the court stated in
Cornelius " Railroad Commission, 182 S.W.2d 412 (Tex.Civ.
APP. -- Austin, 1944, no writ)a
          It is . . .well settled ; . . that when
          a statute imposes a mandatory duty upon
          a governmental agency ts carry out the
          express and specifically defined purposes
          and objectives stated.in the law, such
          statute~carries with it by necessary
          implication the authority to do whatever
          is reasonably necessary to effectuate the
          legislative mandate and purpose.  Id.
                                            -
          at 415.
      As to your second~question, article 4551f(6) (b).author-~
 ises members of the Dental Laboratory Advisory Board "to :;.
 receive the same.per diem payable to the members of the
 Texa.8State Board of Dental Examiners plus such travel Andy, '.
 other expenses~as are incurred in the attendance of meetings
 ;feF'h Board;.',Funds'for *Advisory Board Members Per
        are specifically budgeted in the current appropria-
,tion'for the Board of Dental Examiners. Acts 1975, 64th
 Leg.;ch. 743 at 2591. No other funds, however, are speci-'
 fically appropriated for the Dental Laboratory Advisory
 Board alone, and the statute creating the Board doesnot
 empower it to ~incur'anyexpenses other than those for per
 diem, travel, and other expenses "incurred in the attendance
 oE meetings." In our opinion, the limited authority granted
 to the Board by article 4551f and the fact that travel and
 expense funds to be utilized by the Advisory Board are com-
 mingled with the agency's appropriations supports the inference
 that 'theAdvisory Board does not have a general spending




                            p. 3330
The Honorable M. James Merits - page 4 (H-790)


power. --
        Board of Insurance Com'rs v. Guardian Life Ins.
     190 S.W.2d 9?J6 908 (Tex Sup.7944)       areeult, we
%eve    that the Dekal Laborkory Advisory Board is without
authority to incur any other expenses without the prior
approval of the Board of Dental Examiners. The expenses
which can be incurred are, of course, subject to reasonable
budgetary limitations.
     Your third and fourth questions involve the nature of.
the authority conferred upon the Dental Laboratory Advisory
Board. We have'received a brief suggesting that under
article 4551f(6)(b), V.T.C.S., the only procedure by which
the Board of Dental Examiners may promulgate rules relating
to dental laboratories or dental technicians is to concur in
the recommendations of the Dental Laboratory Advisory Board.
The brief analogises the relationship of the Board of Dental
Examiners and the Dental Laboratory Advisory Board to the
relationship between the two houses of a bicameral legisla-
ture. Under this interpretation, no rule could be adopted
relating to dental laboratories or to dental technicians
unless both boards approved precisely the same wording.
However, article 455ld(l) provides:
               The Texas State Board of Dental
          Examiners shall have the same power and
          authority to adopt, promulgate and
          enforce rules and regulations consistent
          with statutory and constitytional authority
          pertaining to dental laboratories and
          dental technicians, including classes of
          technicians, qualifications, standards,
          and examination for registration and as
          is contained in Article 45516, after the
          Texas State Board of Dental Examiners
          has received the recommendations of the
          Dental Laboratory Advisory Board.
     The authority to promulgate rules dlearly is given to
the Board of Dental Examiners. The authority of the Dental
Laboratory Advisory Board is advisory in nature. Although




                          p. 3331
   The Honorable M. James Merits -   page     5   (~-790)




   the Board of Dental Examiners is required to seek the advice
   of the Dental Laboratory Advisory Board in matters relating
   to dental laboratories and dental technicians, it is not
   obliged to follow those recommendations. It may accept,
   reject or amend them.
                         SU.MMARY
              The Dental Laboratory Advisory Board is
              empowered in the first instance to call
              meetings on its own initiative. The
              Dental Laboratory Advisory Board is
              without authority to incur expenses
              except those for per diem, travel and
              other expenses incurred in the atten-
              dance-of meetings, unless it has the
              prior approval of the Board of Dental
              Examiners. The Board of Dental Examiners
              is not obliged.to follow the recommendations
              of the Dental Laboratory Advisory Board,
              but may adopt, amend or reject them.
                                            Very truly yours,




(-APPROVED:




   Opinion Committee
   jwb




                              p. 3332